Citation Nr: 0609002	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  04-00 308A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New York, New York


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for an acquired psychiatric disorder has 
been received, and if so, whether service connection for that 
disability is established.

2.  Whether new and material evidence to reopen a claim for 
service connection for a speech disability has been received, 
and if so, whether service connection for that disability is 
established.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) from 
September 23 to November 8, 1977.

By decision of September 1992, the Board of Veterans Appeals 
(Board) denied service connection for acquired psychiatric 
and speech disorders.

This appeal arises from August and October 2002 and May 2003 
ratings actions that denied service connection for acquired 
psychiatric and speech disorders on the grounds that new and 
material evidence to reopen the claims had not been received.  
The appellant filed a Notice of Disagreement in June 2003.  
The RO issued a Statement of the Case (SOC) in January 2004, 
and the appellant filed a Substantive Appeal subsequently 
that month.  The RO issued a Supplemental SOC (SSOC) in 
February 2005.

In February 2006, the appellant testified during a hearing 
before the undersigned Veterans Law Judge in Washington, 
D.C.; a transcript of the hearing is of record.

The Board's decision reopening the claims for service 
connection for acquired psychiatric and speech disorders is 
set forth below.  The matters of service connection for 
acquired psychiatric and speech disorders, on the merits, are 
addressed in the remand following the order; those matters 
are being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the 
appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the application to reopen the claims for service 
connection for acquired psychiatric and speech disorders has 
been accomplished.

2.  The Board denied service connection for acquired 
psychiatric and speech disorders by decision of September 
1992.

3.  Evidence associated with the claims file since the 
September 1992 Board decision is not cumulative or redundant 
of evidence previously of record; relates to unestablished 
facts necessary to substantiate the claims for service 
connection; and  raises a reasonable possibility of 
substantiating the claims.


CONCLUSIONS OF LAW

1.  The September 1992 Board decision denying service 
connection for acquired psychiatric and speech disorders is 
final.  38 U.S.C.A. §§ 7103,  7104 (West 2002); 38 C.F.R. § 
20.1100 (2005).

2.  Since the September 1992 Board denials, new and material 
evidence to reopen the claims for service connection for 
acquired psychiatric and speech disorders has been received.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§  3.156(a), 
20.1105 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

n view of the favorable disposition on the new and material 
evidence issues, the Board finds that all notification and 
development action needed to render a fair decision on this 
aspect of each  claim on appeal has been accomplished.

II.  Application to Reopen the Claims for Service Connection 
for                             Acquired Psychiatric and 
Speech Disorders                        

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing ACDUTRA or injury incurred or aggravated while 
performing inactive duty training.  38 U.S.C.A. §§ 101(24), 
106, 1110, 1131 (West 2002).  

The appellant's claims for service connection for acquired 
psychiatric and speech disorders have previously been 
considered and denied.  By decision of September 1992, the 
Board denied service connection for an acquired psychiatric 
disorder on the grounds that no such disorder was shown 
present in service or was currently objectively demonstrated, 
and for a speech disorder on the grounds that no such 
disorder was shown present in service, and that it was first 
objectively demonstrated many years post service.  The 
evidence then considered included the appellant's available 
service records, and post-service private medical records.  

As the appellant did not appeal the denial and no other 
exception to finality applies, the Board's decision is final 
as to the evidence then of record, and is not subject to 
revision on the same factual basis.  See 38 U.S.C.A. §§ 7103, 
7104(a); 38 C.F.R.                 § 20.1100.    

When a claimant requests that a claim be reopened after an 
appellate decision and submits evidence in support thereof, a 
determination as to whether such evidence is new and material 
must be made, and if it is, whether it provides a new factual 
basis for allowing the claim.  An adverse determination as to 
either question is appealable.  38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.1105.  

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of an appellant.  38 U.S.C.A. § 5108;  38 C.F.R. 
§ 3.156(a).  

The current claim was filed in January 2002.  With respect to 
attempts to reopen previously-denied claims on and after 
August 29, 2001, 38 C.F.R. § 3.156(a) provides that new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  In this case, the last final denial pertinent to the 
claims for service connection for acquired psychiatric and 
speech disorders was that by the Board in September 1992.  
Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Following the appellant's January 2002 application to reopen 
the claims for service connection, the RO denied service 
connection by rating actions of August and October 2002 and 
May 2003 on the grounds that new and material evidence to 
reopen the claims had not been received.

The evidence added to the record since the September 1992 
Board denials includes post-service private and VA medical 
records showing treatment and evaluation of the appellant for 
variously-diagnosed acquired psychiatric and speech 
disorders, and the appellant's testimony during the  February 
2006 Board hearing.  

In October 2002, I. Khan, M.D., stated that the appellant's 
diagnoses were dysthymia, anxiety disorder, and learning 
disability.  In January 2003, J. Ninan, M.D., stated that he 
reviewed the appellant's medical records, and noted that the 
appellant had panic attacks when he heard loud noises, and 
stuttered and became very anxious and confused when asked to 
perform many tasks at the same time.  The physician opined 
that it was very likely that the appellant's condition was 
related to his military service, and that the diagnoses were 
post-traumatic stress disorder (PTSD) and anxiety disorder.  

Also in January 2003, P. Hood, a nurse practitioner, stated 
that she reviewed the appellant's medical records, and noted 
that he had anxiety, depression, and a speech disturbance 
(stuttering).  She opined that the appellant's condition was 
related to his military service, and that the diagnosis was 
anxiety/depression.  

In December 2003, M. Samad, M.D., stated that he reviewed the 
appellant's medical records, and noted that the appellant had 
panic attacks and stuttered when he was around people.  The 
doctor opined that it was very likely that the appellant's 
condition was related to his military service, and that the 
diagnoses were PTSD and anxiety disorder.  

In June 2005, Dr. J. Mayans stated that she had reviewed the 
appellant's medical records, and noted that he had anxiety 
attacks when he heard loud noises which reminded him of 
explosions during military service, and that his chronic 
anxiety and stuttering worsened under stress.  The doctor 
opined that the appellant's condition was related to his 
military service, and that the diagnoses were history of PTSD 
and anxiety disorder.  

  

The Board finds that the aforementioned medical evidence is 
"new,", in the sense that it was not previously before 
agency decisionmakers, and is not cumulative or duplicative 
of evidence previously of record.  The Board also finds that 
this evidence is "material" for the purpose of reopening 
the claims, as it relates to unestablished facts necessary to 
substantiate the claims-i.e., whether the appellant has 
acquired psychiatric and speech disorders of service origin-
as well as raises a reasonable possibility of substantiating 
the claims.  

As new and material evidence has been received, the Board 
finds that the criteria for reopening the claims for service 
connection for acquired psychiatric and speech disorders are 
met, and the appeal is granted to this extent only.  


ORDER

To the limited extent that new and material evidence to 
reopen the claims for service connection for acquired 
psychiatric and speech disorders has been received, the 
appeal is granted.


REMAND

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims for service connection for acquired 
psychiatric and speech disorders has not been accomplished.

In light of the medical opinions suggesting a relationship 
between the appellant's psychiatric and speech disorders and 
his military service, but the absence of supporting rationale 
for such opinions, the Board finds that further examination 
of the appellant to obtain fully supported medical nexus 
opinions-based on examination of the appellant and 
consideration of his documented medical history and 
assertions-is needed to resolve each claim on appeal.  .  
See 38 U.S.C.A. § 5103A. 
Hence, the RO should arrange for the appellant to undergo 
appropriate VA examination, by a physician, at an appropriate 
VA medical facility.  The appellant is  hereby advised that 
failure to report for the scheduled VA examination, without 
good cause, will result in a denial of each reopened claim.  
.  See 38 C.F.R. § 3.655(b) (2005).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.   If the appellant does not report for 
the scheduled examination, the RO must obtain and associate 
with the claims file a copy of any notice(s) of the date and 
time of the examination sent to him by the pertinent VA 
medical facility.

Prior to scheduling the requested VA examination, the RO 
should undertake appropriate action to obtain and associate 
with the claims file all records of the appellant's pertinent 
outstanding medical treatment, to ensure that the record is 
complete and that the examiner has his fully documented 
medical history.  This should include obtaining updated 
records of the appellant's treatment and evaluation by Drs. 
Khan, Ninan, Samad, Mayans, and Sachdev up to the present 
time.

The record also indicates continuing treatment of the 
appellant for the disabilities at issue at the VA Medical 
Center (VAMC) in Northport, New York.  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO should obtain and associate with 
the claims file all outstanding pertinent VA records from the 
abovementioned facility from May 2002 up to the present time, 
following the procedures prescribed in 38 C.F.R. § 3.159(c) 
with respect to requesting records from Federal facilities.

The action identified above is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims for service 
connection that remainon appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should request that the 
Northport VAMC furnish copies of all 
records of the appellant's psychiatric 
evaluation and/or treatment and/or speech 
therapy, from May 2002 up to the present 
time.  In requesting these records, the 
RO should follow the current procedures 
of 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

2.  The RO should send to the appellant 
and his representative a letter 
requesting him to provide sufficient 
information and, if necessary, 
authorization to enable it to obtain any 
additional,  pertinent evidence that is 
not currently of record.  The RO should 
specifically request that the appellant 
provide signed and completed 
authorization to enable VA to obtain 
updated records of his treatment and 
evaluation by Drs. Khan, Ninan, Samad, 
Mayans, and Sachdev up to the present 
time.

The RO should also invite the appellant 
to submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain that he has 
a full one-year period to respond 
(although VA may decide the claims within 
the one-year period).

3.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence by following the 
current procedures set forth in 38 C.F.R.  
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
appellant and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

4.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file the 
RO should arrange for the appellant to 
undergo VA examination, by a 
psychiatrist, at an appropriate VA 
medical facility.  The physician is 
hereby advised that the purposes of the 
examination is to determine the nature 
and etiology of all current acquired 
psychiatric and speech disorders.

The entire claims file must be made 
available to the  physician designated to 
examine the appellant, and the 
examination report should include 
discussion of his documented medical 
history and assertions.  All indicated 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail.

The physician should clearly identify all 
current psychiatric and speech 
disabilities.  For each diagnosed 
disability,  the physician should render 
an opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is at least 
a 50 percent probability) that such 
disability is the result of disease or 
injury incurred in or aggravated by the 
appellant's military service, to include 
claimed exposure to shell explosions 
during military training maneuvers.  In 
rendering the requested opinions, the 
doctor should discuss and address the 
significant, if any, of specific  medical 
records-namely, the available service 
records, and the post-service records 
including M. Wall, Ph.D.,'s February 1983 
speech evaluation report, a 1984 speech 
and language therapy report from the 
Gouverneur Hospital N.Y.C., Dr. Khan's 
October 2002 statement, Dr. Ninan's and 
P. Hood's January 2003 statements, Dr. 
Samad's December 2003 statement, Dr. 
Mayans' June 2005 statement, and Dr. 
Sachdev's February 2006 statement.  
  
The physician should set forth all 
examination findings, together with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  If the appellant fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
a copy of any notice(s) of the date and 
time of the examination sent to him by 
the pertinent VA medical facility. 

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims for 
service connection that remain on appeal 
If the veteran fails to report for the 
scheduled examination without a showing 
of good cause, the RO must apply the 
provisions of 38 C.F.R. § 3.566(b), as 
appropriate.  Otherwise, the RO should 
adjudicate each claim in light of all 
pertinent evidence and legal authority.
 
8.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the appellant and his representative an 
appropriate supplemental SOC that 
includes citation to and discussion of 
any additional legal authority 
considered, along with clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


